DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "(the) second collision avoidance control" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This claim limitation is indefinite because no second collision control has been previously introduced, therefore making it unclear what is being referred to. The examiner notes that this rejection can be overcome by amending the claim to state: “The controller is configured to execute any one of the first collision avoidance control and a second collision avoidance control”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 20190009774 A1), hereafter referred to as Yamashita, in view of Baba (US 20170309180 A1), hereafter referred to as Baba.
Regarding claim 1, Yamashita teaches a collision avoidance control apparatus for a vehicle, comprising:
A first sensor configured to, through use of an electromagnetic wave or an ultrasonic wave, detect an object present in a predetermined peripheral area of the vehicle, and acquire first detection information which is information on the detected object (0028, vehicle contains an ultrasonic sensor to sense distance between observed object and vehicle), 
A second sensor configured to capture a predetermined peripheral range of the vehicle to acquire image data, detect an object present in the peripheral range through use of the image data, and acquire second detection information which is information on the detected object (0030, vehicle further includes a monocular camera that obtains an image in front of the vehicle, takes an image of angular area in front of vehicle);
A controller configured to:
	Determine whether or not there is an obstacle which is an object which is likely to collide with the vehicle based on first object information, second object information, and third object information(0040, ECU determines presence or absence of an obstacle in front of the vehicle), the first object information being information obtained by integrating the first detection information on a specific object and the second detection information on the specific object (0009, determination of presence of a forward obstacle based on the image taken with the monocular camera and whether or not the detector has detected an object), the specific object being an object which has been detected by both of the first sensor and the second sensor (0010, obstacle determining unit determines obstacle based on image taken with the camera and whether or not the detector detected an object), the second object information being the first detection information on an object which has been detected by the first sensor and has not been detected by the second sensor (Fig. 4, forward obstacle detected by camera, absent from ultrasonic sensor), and the third object information being the second detection information on an object which 
A memory configured to, when the specific object has been detected by both of the first sensor and the second sensor, record information on the detected specific object (0012, what the detector has detected is stored in the determination history), 
Wherein:
The controller is configured to execute an avoidance control when determining that there is an obstacle based on the first object information (0009, driving force controller changes upper limit of the driving force in response to an object being detected),
The controller is configured to execute an avoidance control when determining that there is the obstacle based on any one of the second object information and the third object information, and determining that a first condition is satisfied (Fig. 4, 0065, ECU sets limit torque if camera detection flag is on and forward obstacle detected by ultrasonic sensor), the first condition being satisfied when the obstacle has been already recorded as the specific object in the memory (Fig. 4, camera detection flag, 0012, object detected is stored in determination memory), and
The controller is configured not to execute an avoidance control when determining that there is the obstacle based on any one of the second object information and the third object information, and determining that the first condition is not satisfied (Fig. 4, detection level chart, detection level is 0 when camera flag is off, object not detected by sensor, and obstacle absent from the camera, 0066, when the detection level is 0, the ECU does not set a limit torque).
Yamashita fails to teach, however, wherein:
When determining that there is the obstacle, execute first collision avoidance control including at least braking force control for applying a braking force to wheels of the vehicle; and the avoidance control is the first collision avoidance control.
Baba, however, does teach wherein:
When determining that there is the obstacle, execute first collision avoidance control including at least braking force control for applying a braking force to wheels of the vehicle (0053, if the vehicle is very likely to collide 
Yamashita and Baba are analogous because they are in the same field of endeavor, collision avoidance. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present application to have included the avoidance control of Baba in order to provide a means of braking in response to an object. The motivation to combine is to allow the vehicle to avoid collision with the object without the driver’s input.

Regarding claim 2, the combination of Yamashita and Baba teaches the collision avoidance control apparatus according to claim 1, and Yamashita further teaches wherein the controller is configured to select and execute an avoidance control.
Yamashita fails to teach, however, wherein:
The controller is configured to select and execute any of the first collision avoidance control and second collision avoidance control, the second collision avoidance control being control which includes alert control for alerting a driver of the vehicle and does not include the braking force control, and the collision avoidance control is the second collision avoidance control.
Baba, however, teaches wherein:
The controller is configured to select and execute any of the first collision avoidance control and second collision avoidance control, the second collision avoidance control being control which includes alert control for alerting a driver of the vehicle and does not include the braking force control (0053, collision mitigation ECU transmits a warning signal to alert the driver), and the collision avoidance control is the second collision avoidance control (0053, alert unit alerts the driver if a vehicle is likely to collide with the object).
Yamashita and Baba are analogous because they are in the same field of endeavor, collision avoidance. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present application to have included the avoidance control of Baba in order to provide a means of alerting the driver in response to an object potentially being present. The motivation to combine is to allow the vehicle to alert the driver that there may be an object present without performing collision avoidance automatically, so as to avoid abrupt braking in the event the object does not actually exist.

Regarding claim 3, the combination of Yamashita and Baba teaches the collision avoidance apparatus according to claim 2, and Yamashita further teaches wherein:
The controller is configured to execute an avoidance control when determining that there is the obstacle based on the second object information, and determining that the first condition is not satisfied (Fig. 4, forward obstacle detected by camera, not detected by ultrasonic sensor, camera flag not considered, detection level of 1 determined), and
The controller is configured to execute an avoidance control when determining that there is the obstacle based on the third object information, and determining that the first condition is not satisfied (Fig. 4, forward obstacle not detected by camera, detected by ultrasonic sensor, camera flag off, detection level of 2).
Yamashita fails to teach, however, wherein the avoidance control is the second collision avoidance control.
Baba, however, does teach wherein the avoidance control is the second collision avoidance control (0053, alert unit alerts the driver if a vehicle is likely to collide with the object).
Yamashita and Baba are analogous because they are in the same field of endeavor, collision avoidance. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present application to have included the avoidance control of Baba in order to provide a means of alerting the driver in response to an object potentially being present. The motivation to combine is to allow the vehicle to alert the driver that there may be an object present without performing collision avoidance automatically, so as to avoid abrupt braking in the event the object does not actually exist.

Regarding claim 4, the combination of Yamashita and Baba teaches the collision avoidance control apparatus according to claim 1, and Yamashita further teaches:
A vehicle speed sensor configured to detect a traveling speed of the vehicle (0036, vehicle speed sensor); and
An accelerator pedal operation amount sensor configured to detect an operation amount of an accelerator pedal of the vehicle (0032, accelerator position sensor and acceleration sensor), 
Wherein:

The controller is configured to execute an avoidance control when determining that there is the obstacle based on any of the second object information and the third object information, and determining that the first condition and the second condition are satisfied (Fig.4, camera detection flag is on, obstacle detected by ultrasonic sensor, corresponds to detection level of 3, 0065-0066, if forward obstacle is present and accelerator position exceeds a threshold, the ECU limits the torque generated to 40%).
Yamashita fails to teach, however, wherein an avoidance control is a first collision avoidance control.
Baba, however, does teach wherein an avoidance control is a first collision avoidance control (0053, ECU instructs brake ECU to increase braking force of the vehicle).
Yamashita and Baba are analogous because they are in the same field of endeavor, collision avoidance. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present application to have included the avoidance control of Baba in order to provide a means of braking in response to an object. The motivation to combine is to allow the vehicle to avoid collision with the object without the driver’s input.

Regarding claim 5, the combination of Yamashita and Baba teaches the collision avoidance control apparatus according to claim 2. Yamashita further teaches the collision avoidance control, comprising:
A vehicle speed sensor configured to detect a traveling speed of the vehicle (0036, vehicle speed sensor); and
	An acceleration pedal operation amount sensor configured to detect an operation amount  of an accelerator pedal of the vehicle (0032, accelerator position sensor and acceleration sensor), 
	Wherein:
	The controller is configured to determine whether or not a second condition is satisfied, the second condition being satisfied when the traveling speed is lower than a predetermined speed threshold (Fig. 3, Step S2, 
	The controller is configured to execute a first avoidance control when determining that there is the obstacle based on any one of the second object information and the third object information, and determining that the first condition and the second condition are satisfied (Fig.4, camera detection flag is on, obstacle detected by ultrasonic sensor, corresponds to detection level of 3, 0065-0066, if forward obstacle is present and accelerator position exceeds a threshold, the ECU limits the torque generated to 40%).
	The controller is configured to execute a second avoidance control when determining that there is the obstacle based on any one of the second object and the third object information, and determining that the first condition is not satisfied and the second condition is satisfied (Fig. 4, camera detection flag is off, object absent from camera and sensed by ultrasonic sensor, corresponds to detection level of 2, 0065-0066, if forward obstacle is present and accelerator position exceeds a threshold, the ECU limits the torque generated to 60%).).	
	Yamashita fails to teach, however where a first avoidance control is the first collision avoidance control and where a second avoidance control is the second collision avoidance control.
	Baba however, teaches where a first avoidance control is the first collision avoidance control (0053, ECU instructs brake ECU to increase braking force of the vehicle) and where a second avoidance control is the second collision avoidance control (0053, alert unit alerts the driver if a vehicle is likely to collide with the object).
Yamashita and Baba are analogous because they are in the same field of endeavor, collision avoidance. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present application to have included the first and second collision controls of Baba in order to provide several responses to an object potentially being present. The motivation to combine is to allow the vehicle to provide different responses based on the likelihood the object actually exists.

	Regarding claim 6, the combination of Yamashita and Baba teaches the collision avoidance control apparatus according to claim 5, and Yamashita further teaches wherein:

	The controller is configured not to execute a second avoidance control when determining that there is the obstacle based on the third object information, and determining that the first condition is not satisfied and the second condition is satisfied (Fig. 4, camera detection flag is off, object absent from camera and sensed by ultrasonic sensor, corresponds to detection level of 2, 0065-0066, if forward obstacle is present and accelerator position exceeds a threshold, the ECU limits the torque generated to 60%).
	Yamashita fails to teach, however, wherein a second avoidance control is the second collision avoidance control.
	Baba, however, teaches wherein a second avoidance control is the second collision avoidance control (0053, alert unit alerts the driver if a vehicle is likely to collide with the object).
Yamashita and Baba are analogous because they are in the same field of endeavor, collision avoidance. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present application to have included the avoidance control of Baba in order to provide a means of alerting the driver in response to an object potentially being present. The motivation to combine is to allow the vehicle to alert the driver that there may be an object present without performing collision avoidance automatically, so as to avoid abrupt braking in the event the object does not actually exist.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tateiwa (US 20200184283 A1) teaches a method of object recognition via sensor fusion.
Baba ‘369 (US 20140139369 A1) teaches an object detection apparatus comprising radar and a monocular camera
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 7:30 AM to 4:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664